Citation Nr: 0009846	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  95-19 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for stomach disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968, and from January 1969 to October 1971.  His 
decorations included the Combat Infantryman Badge and the 
Bronze Star Medal with "V" device for his period of service 
in Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has gastroesophageal reflux disease which 
began during active service.


CONCLUSION OF LAW

Gastroesophageal reflux disease was incurred in active 
service.  38 U.S.C.A. § 1110, 5107 (West 1991);  38 C.F.R. § 
3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends he has a stomach condition which began 
during active service.

The veteran was denied service connection for a stomach 
condition in an RO rating decision dated in February 1969, 
based on his failure to appear for a VA examination scheduled 
in January 1969.  The veteran did not appeal this decision.  
The veteran had re-entered service prior to the time the VA 
examination was scheduled.  Under these unusual 
circumstances, the Board considers the veteran's March 1995 
claim for service connection for a stomach condition, based 
on an additional period of service, to be a new claim.

The veteran's July 1966 service entrance examination and 
service entrance medical history were negative for stomach 
problems of any type.

Service medical records reflect recurrent treatment during 
the veteran's first and second periods of service for stomach 
problems, to include complaints and treatment in October 
1966, January 1968, June 1968, July 1968 (an upper GI series 
was negative), August 1968, September 1968, January 1969, May 
1969, July 1969, October 1969, November 1969, December 1969, 
July 1970, and May 1971.  The complaints consisted primarily 
of having problems holding food down, abdominal cramps, 
nausea, vomiting (to include vomiting of blood), and stomach 
cramps which were sometimes severe.  The diagnoses were many, 
and included gastroenteritis (the most frequent diagnosis), 
preprandial pain, gastritis, hookworm infestation, and peptic 
ulcer disease (which appears to have been ruled out over 
time).  Treatments included medication, hospitalization, 
changes in diet, and discontinuance of solid foods.

During an August 1971 service discharge examination, clinical 
evaluation of the mouth, throat, abdomen and viscera was 
normal.

The veteran and the RO have sought the records of Dr. James 
Sprecher.  The veteran asserts that Dr. Sprecher treated him 
for stomach problems from 1972 to 1982.  The record reflects 
that Dr. Sprecher has retired and that the pertinent medical 
records are unavailable.

During a January 1995 VA examination, diagnoses included 
peptic ulcer disease, history of, symptomatic.

VA records of treatment from November 1987 to June 1997 
reflect continuous symptoms and treatment of gastroesophageal 
reflux disease.

Analysis

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a);  Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990);  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81;  Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999);  Robinette v. Brown, 8 Vet. App. 69, 75 (1995);  King 
v. Brown, 5 Vet. App. 19, 21 (1993).  The quality and 
quantity of evidence required to meet this statutory burden 
of necessity will depend upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

Generally, in order for a claim for service connection to be 
well-grounded, there must be competent evidence of a current 
disability (a medical diagnosis);  of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence);  and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995);  38 U.S.C.A. § 1110;  
38 C.F.R. § 3.303. 

In establishing a well-grounded claim pursuant to 38 C.F.R. 
§ 3.303(b), the second and third Epps and Caluza elements 
(incurrence and nexus evidence) can also be satisfied by (1) 
evidence that a condition was "noted" during service or 
during an applicable presumption period;  (2) evidence 
showing postservice continuity of symptomatology;  and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b);  Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b).

No gastrointestinal or other stomach problems were noted at 
the veteran's service entrance examination - the presumption 
of soundness is for application in this case.

The service medical records reflect a continuous pattern of 
gastroenteritis during service.  VA records of treatment 
reflect a chronic pattern of gastroesophageal reflux disease 
from 1987 until the present time.  The veteran's assertions, 
combined with the post-service medical evidence of record, 
establish continuity of symptomatology since service.  
Recurrent medical diagnoses of gastroesophageal reflux 
disease over approximately 10 years serve to attribute the 
recurrent symptomatology to gastroesophageal reflux disease.  
Thus, the claim for service connection for gastroesophageal 
reflux disease is well grounded.  Savage.

The symptoms of this disorder (such as being unable to keep 
food down) are susceptible to lay observation, and were noted 
in service treatment records;   continuity of symptomatology 
is demonstrated thereafter;  and competent medical evidence 
relates the present disorder to that symptomatology.  
Accordingly, the claim for service connection for 
gastrointestinal reflux disease is granted.  Id. 


ORDER

Entitlement to service connection for gastroesophageal reflux 
disease is granted.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

